Citation Nr: 0533501	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of amebic 
dysentery.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right hand included a right wrist 
disability.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a residual of exposure to 
phosgene gas.

5.  Entitlement to service connection for skin cancer of the 
face and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946, and again from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000, January 2001, and 
November 2001 rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
that denied the veteran's claim of entitlement to service 
connection for residuals of amebic dysentery, residuals of a 
gunshot wound to the right hand included a right wrist 
disability, residuals of a shell fragment wound to the left 
leg, chronic obstructive pulmonary disease (COPD) as a 
residual of exposure to phosgene gas, and skin cancer of the 
face and hands.  The veteran perfected a timely appeal of 
these determinations to the Board.

When this matter was previously before the Board in September 
2003, the case was remanded for additional development and 
adjudication.  The matter is again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, this claim must regrettably 
be remanded for further development and adjudication.

When this claim was previously before the Board in September 
2003, the matter was remanded for further development.  In 
doing so, the Board directed that the RO make arrangements 
with the appropriate VA medical facility for the veteran to 
be afforded VA examinations by a gastroenterologist, an 
orthopedist, a pulmonologist, and a dermatologist.  In 
December 2004, a VA examination was conducted in connection 
with the veteran's claims.  While the examination appears 
thorough and complete, it was not, as noted by the veteran's 
representative, conducted by the specialists designated by 
the Board in its September 2003 remand.  

In light of the foregoing, therefore, the Board reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's September 2003 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA 
examinations by a gastroenterologist, an 
orthopedist, a pulmonologist, and a 
dermatologist.

a.  The examiners must review the claims 
folder and must state that they did so.

b.  The examiners should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.

c.  All indicated tests and studies, 
including x-rays, should be accomplished.

d.  As to the claim of service connection 
for residuals of amebic dysentery, ask 
the gastroenterologist to address the 
following questions:

(i).  Does the veteran currently suffer 
any residuals of the amebic dysentery 
that the veteran claimed he was diagnosed 
with in 1944 while serving in India.

(ii).  If the veteran is diagnosed with a 
current residual, provide a diagnosis.

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service which ended in 1951.

Note:  In providing the above opinion, 
the examiner must take into account the 
observations and findings made by the VA 
examiner in January 1999.

e.  As to the claims of service 
connection for residuals of a gunshot 
wound to the right hand, included a right 
wrist disability, and residuals of a 
shell fragment wound to the left leg, ask 
the orthopedist to address the following 
questions:

(i).  Is there any objective evidence, 
including x-ray evidence, that the 
veteran ever sustained a missile wound to 
either the right hand or left leg.

(ii).  If there exists objective evidence 
that the veteran sustained a missile 
wound to either the right hand or left 
leg, provide a diagnosis for any current 
residual of that injury.

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the events that the 
veteran reported took place while in 
military service in the mid-1940's.

Note:  In providing the above opinion, 
the examiner must take into account the 
observations and findings made by the VA 
examiners in January 1999, including the 
x-rays taken at that time.

f.  As to the claim of service connection 
for chronic obstructive pulmonary disease 
(COPD) (including as a result of exposure 
to phosgene gas), ask the pulmonologist 
to address the following questions:

(i).  Does the veteran currently suffer 
from any lung disease, including COPD?  

(ii).  As to each lung disease 
identified, please provide the specific 
diagnoses for that lung disease (i.e., 
COPD, emphysema, . . . etc.).

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service, including the claimed exposure 
to exposure to phosgene gas in the mid 
1940's

Note:  In providing the above opinion, 
the examiner must take into account the 
veteran's post-service work history as 
well as the findings made at the December 
1999 and October 2000 VA examinations.

g.  As to the claim of service connection 
for skin cancer of the face and hands, 
ask the dermatologist to address the 
following questions:

(i).  Does the veteran currently suffer 
from any skin disease, including skin 
cancer?  

(ii).  As to each skin disease 
identified, please provide the specific 
location of the body affected and the 
diagnosis for that skin disease (i.e., 
cancer, exemia, dermatitis, . . . etc.).

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service, including the claimed exposure 
to sum while serving in China in the mid 
1940's.

Note:  In providing the above opinion, 
the examiner must take into account the 
veteran's post-service work and social 
history as well as the observations and 
findings made by the VA examiner in 
January 1999.
h.  Legible reports of examinations must 
be associated with the record and must 
include all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


